Name: Council Regulation (EC) No 342/94 of 7 February 1994 amending Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  prices;  Europe
 Date Published: nan

 17. 2. 94 Official Journal of the European Communities No L 44/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 342/94 of 7 February 1994 amending Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Europe Agreement between the European Economic Community, on the one hand and the Republic of Hungary, on the other hand, was signed on 16 December 1991 ; whereas pending the entry into force of that Agreement, the Community has concluded an Interim Agreement on trade and trade-related measures with the country (') ; Whereas Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2) establishes in Article 7 (2) the procedure for adapting the detailed rules for determining and managing reduced agricultural components where a preferential agreement so provides ; Whereas Protocol 3 to the Interim Agreement provides for the reduction of duties, in particular the fixed compo ­ nent of the levy, applied to goods listed in Table 1 of Annex II to the said Protocol within the framework of quotas established in Table 1 of Annex I to the Protocol ; whereas to take account of the fixed component of the levy and the quotas provided for 1994, it is necessary to amend Annex II to Regulation (EEC) No 391 8/92 (3), HAS ADOPTED THIS REGULATION : Article 1 Annex II to Council Regulation (EEC) No 3918/92 is hereby replaced for the tariff quotas 09.5209 to 09.5255, by the Annex to this Regulation. The tariff quotas mentioned in that Annex shall be admi ­ nistered according to the rules laid down by the said Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January until 31 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS (') OJ No L 396, 31 . 12 . 1992, p. 12. Regulation as amended by Regulation (EEC) No 2232/93 (OJ No L 200, 10 . 8 . 1993, p. 1 ). (') OJ No L 116, 30. 4. 1992, p . 2. (2) OJ No L 318 , 20 . 12. 1993, p. 1 . 17. 2. 94No L 44/2 Official Journal of the European Communities ANNEX ANNEX II HUNGARY Order No CN code Description * (Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5209 0710 40 5 850 0 + MOBR 0711 90 30 0 + MOBR 09.5211 1519 12 00 350 0 1519 20 00 3,3 09.5213 1704 10 11 2 930 170410 19 1704 10 91    Pastes, including marzipan, in immediate packing of a net content of 1 kg or more : 1704 10 99     Sugar fondant : 1704 90 30 1704 90 51*11 _____ Containing less than 70% by weight (including invert sugar expressed as sucrose) 1704 90 51*19      Containing 70% or more by weight (including invert sugar expressed as sucrose) 1704 90 51*90 Other 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81     Other : 1704 90 99*10      Containing less than 70% by weight (including invert sugar expressed as sucrose) 1704 90 99*90      Containing 70% or more by weight (including invert sugar expressed as sucrose) 0 + MOBR MAX 23 0 + MOBR MAX 18 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 09.5215 1803 660 4,4 09.5217 1804 00 00 1 060 3,2 09.5219 1805 00 00 30 3,6 09.5221 Chocolate and other food preparations containing cocos : 1 460  Cocoa powder, containing added sugar or other sweete ­ ning matter :   Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 17. 2. 94 Official Journal of the European Communities No L 44/3 Order No CN code Description (Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5221 1806 10 10*11     Not otherwise sweetened than by the addition 0 (cont) of sucrose 1806 10 10*19 Other 4  Other : 1806 10 10*91 Not otherwise sweetened than by the addition 0 + MOBR of sucrose 1806 10 10*99 Other 0 + MOBR Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 1806 10 30*10    Not otherwise sweetened than by the addition of 0 + MOBR sucrose 1806 10 30*90 Other 0 + MOBR Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 1806 10 90*10    Not otherwise sweetened than by the addition of 0 + MOBR sucrose 1806 10 90*90 Other 0 + MOBR 1806 20 10 0 + MOBR MAX 27 + AD S/Z 1806 20 30 0 + MOBR MAX 27 + AD S/Z 1806 20 50 0 + MOBR MAX 27 + AD S/Z 1806 20 70 6,3 + MOBR    Other : 1806 20 80*10      Containing less than 70% by weight of 0 + MOBR sucrose (including invert sugar expressed MAX 27 + AD S/Z as sucrose) 1806 20 80*90      Containing 70% or more by weight of 0 + MOBR sucrose (including invert sugar expressed MAX 27 + AD S/Z as sucrose) 1806 20 95*10 Containing less than 70 % by weight of 0 + MOBR sucrose (including invert sugar expressed MAX 27 + AD S/Z as sucrose) 1806 20 95*90      Containing 70% or more by weight of 0 + MOBR sucrose (including invert sugar expressed MAX 27 + AD S/Z as sucrose) 1806 31 0 + MOBR 1806 32 MAX 27 + AD S/Z 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50  Other :   Spreads containing cocoa : 1806 90 60*10    In immediate packings of a net capacity of 1 kg 0 + MOBR or less MAX 27 + AD S/Z 1806 90 60*90 Other : 1806 90 70     Other : 1806 90 90*11      Containing less than 70 % by weight of 0 + MOBR sucrose MAX 27 + AD S/Z No L 44/4 Official Journal of the European Communities 17. 2. 94 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5221 1806 90 90*19 Containing 70 % or more by weight of (cont) sucrose 0 + MOB MAX 27 + AD S/Z 18069090*91   Containing less than 70% by weight of 0 + MOBR sucrose MAX 27 + AD S/Z 1806 90 90 * 99 Containing 70 % or more by weight of 0 + MOB sucrose MAX 27 + AD S/Z 09.5223 1901 10 00 13 0 + MOBR 09.5225 1901 20 720 0 + MOBR 09.5227 1901 90 11 Other 1 390 0 + MOBR 1901 90 19 Other :    Preparations based on flour of leguminous vege ­ tables in the form of sun-died discs of dough, known as "papad" :     Containing cocoa : 1901 90 90*12      Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 9090*14 Other 0 + MOBR     Other : 1901 90 90*16      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 9090*18 Other 0 + MOBR    Crushed maize grains, pressure cooked in water, containing a salt, intended for use as interme ­ diary products in the manufacture of cornflakes and similar preparations :     Containing cocoa : 1901 90 90*21      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*23 Other 0 4- MOBR    Other : 1901 90 90*27     Whether or not containing less than 1,5% 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*29 Other 0 + MOBR    Preparations for dietetic or culinary purposes :     Containing cocoa : 1901 90 90*61      Whether or not containing less than 1,5 % 0 -I- MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*63 Other 0 + MOBR     Other : 1901 90 90*65      Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 17. 2. 94 No L 44/5Official Journal of the European Communities Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) . Duty to be applied 09.5227 1901 90 90*67 Other 0 + MOBR (cont') 1901 9Q 9() . 71 0 + M0BR to 1901 90 90*77 1901 90 90*93 Containing cocoa : 0 + MOBR     Whether or not containing less than 1 ,5 % by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*95 Other 0 + MOBR Other : 1901 9090*97      Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*99 Other :      Tapioca and substitutes therefor prepared 0 4- MOBR from starch, in the form of flakes, grains, pearls, siftings or in similar forms 09.5228 1902 11 310 0 + MOBR 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 09.5229 1903 00 00*10  Tapioca and sago substitutes from potato starches 34 0 + MOBR 1903 00 00*90 - Other 09.5231 1904 10 110 0 + MOBR 1904 90 10 0 + MOBR 1904 90 90 0 4- MOBR 09.5233 1905 10 1 020 0 4- MOBR MAX 24 + AD F/M 1905 20 0 + MOBR 1905 30 11 o + MOBR MAX 35 + AD S/Z 1905 30 30 0 + MOBR 1905 30 51 MAX 30 + AD S/Z 1905 30 59 1905 30 91 1905 30 99 0 + MOBR MAX 35 + AD F/M 1905 40 0 + MOBR 1905 90 10 0 + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 1905 90 40 0 4- MOBR 1905 90 45 MAX 30 + AD F/M 1905 90 55 1905 90 60 0 4- MOBR MAX 35 + AD F/M 1905 90 90 0 + MOBR MAX 30 + AD F/M No L 44/6 Official Journal of the European Communities 17. 2. 94 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5235 2001 90 30 10 280 0 + MOBR 2004 90 10 2005 80 09.5237 2101 10 99 - Extracts, essences and concentrates of tea or mate, and 13 preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate : 0 + MOBR   Containing no milk fats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch : 2101 20 10*10    Preparations with a basis of tea or mate 0 2101 20 10*90 Other 4,4 2101 20 90 0 + MOBR 09.5239 2101 30 11 570 7,7 2101 30 19 0 + MOBR 2101 30 91 8,6 2101 30 99 0 + MOBR 09.5241 - Soya sauce : 2 330 2103 10 00*10   With a vegetable oil basis 4,4 2103 1000*90 Other 4,4  Tomato ketchup and other tomato sauces : 2103 20 00*10   Sauces with a basis of tomato puree 6 2103 20 00*90 Other 7  Other : 2103 30 90 Other : 6,5    Containing tomato : 2103 90 90*11     With a vegetable oil basis 5,9 2103 90 90*19 Other 5,9    Other : 2103 90 90*91     With a vegetable oil basis 5,9 2103 90 90*99 Other 5 09.5243 2104 10 00*10  Soups and broths and preparations therefor : 660 2104 10 00*10   Containing tomato 7 2104 10 00*90 Other 7 2104 20 00 8,6 09.5245 2105 55 0 + MOBR MAX 27 + AD S/Z 09.5247 2106 10 10 160 8,2 2106 10 90 0 + MOBR 09.5249 2106 90 10 1 000 0 + MOBR   Other :    Containing no milk fats, milk proteins , sucrose, MAX Ecu isoglucose, glucose or starch or containing less 25/ 100 kg/net than 1 ,5 % milk fat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch : 17 . 2 . 94 Official Journal of the European Communities No L 44/7 Order No CN code Quota volume (tonnes) Duty to be appliedDescription(Extracts of CN codes) 09.5249 2106 90 91 * 10 Hydrolysates of proteins, autolysates of yeast 4,4 (cont) 2106 90 91 * 90 Other Food preparations consisting of natural honey 4,4 enriched with royal jelly : 2106 90 99*12 Containing less than 70% by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*14 Containing 70% or more by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose)     Other :      Containing 26 % or more by weight of milk fat :       In immediate packings of a net capacity of 1 kg or less : c 2106 90 99*22 Containing less than 70% by 0 4- MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*24   Containing 70 % or more by weight 0 + MOB of sucrose (including invert sugar expressed as sucrose) Other : 2106 90 99*30        Containing less than 70% by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*32      Containing 70 % or more by weight 0 + MOB of sucrose including invert sugar expressed as sucrose)      Other : 2106 90 99*92 Containing less than 70 % by weight of 0 4- MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*94 Containing 70 % or more by weight of 0 + MOB sucrose (including invert sugar expressed as sucrose) 09.5251 2202 10 00 2202 90 10*10  Other : 1 630 0   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 : _ _ _ Containing sugar (sucrose or invert sugar) 4,4 No L 44/8 Official Journal of the European Communities 17. 2. 94 Order No CN code Description(Extracts of CN codes) Quota volume (tonnes) Duty to be applied 09.5251 2202 90 91 0 + MOBR (cont) 2202 90 95 2202 90 99 09.5253 2203 1 320 7 09.5255 2205 10 10 380 ECU 6,8/hl 2205 10 90 ECU 0,6/% vol/hl + ECU 4/hl 2205 90 10 ECU 5,6/hl 2205 90 90 ECU 0,6/% vol/hl'